      Dated: 6/16/2020




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                               }       Case No 312-09386-MH-7
AMANDA LYNN MITCHELL                                 }
                                                     }       Judge Marian F. Harrison
Debtor                                               }

         ORDER GRANTING MOTION FOR COMPROMISE AND SETTLEMENT


         This matter is before the Court upon the motion of Jeanne Ann Burton, Trustee, by and
through counsel, in the above-captioned bankruptcy proceeding. The Trustee filed a Motion to
approve a compromise and settlement with Debtor regarding a transvaginal mesh settlement. It
appearing to the Court that proper notice was given in accordance with L.B.R. 9013-1 and no
timely objections have been filed, it is hereby ORDERED as follows:
            1.      That the Motion is GRANTED; and
            2.     That the Chapter 13 Trustee for Case No. 317-00243-MH-13 is authorized to
                   remit $11,000.00 to the Chapter 7 Trustee, Jeanne Ann Burton, before paying
                   any funds to the Debtor.
This order was electronically signed and entered as indicated at the top of the first page.

Submitted for Entry:

JEANNE ANN BURTON, PLLC

_/s/ Jeanne Ann Burton

Jeanne Ann Burton
4117 Hillsboro Pike, Suite 103-116
Nashville, Tennessee 37215
615-678-6960
jeanne.burton@comcast.net




                                                                      This Order has been electronically
                                                                      signed. The Judge's signature and
                                                                      Court's seal appear at the top of the
                                                                      first page.
                                                                      United States Bankruptcy Court.

Case 3:12-bk-09386       Doc 69      Filed 06/16/20 Entered 06/16/20 10:15:38                Desc Main
                                     Document     Page 1 of 1
